United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
MEDICAL COMMAND, Great Lakes, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-369
Issued: May 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 6, 2012 appellant, through her attorney, filed a timely appeal of the
October 15, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issues is whether appellant has met her burden of proof to establish a traumatic
injury in the performance of duty.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On February 25, 2010 appellant, then a 39-year-old nursing assistant, filed a traumatic
injury claim alleging that on February 4, 2010, she fell on ice and injured her hands, knee, ankle
and leg. She did not stop work.
On April 2, 2010 OWCP advised appellant of the type of factual and medical evidence
needed to establish her claim. It particularly requested that she submit a physician’s reasoned
opinion addressing the relationship of her claimed condition and specific work factors.
Appellant was treated by Dr. Gregory Kaftan, Board-certified in preventative medicine,
on February 4, 2010 for right ankle pain. She reported falling on ice and twisting her right ankle.
Dr. Kaftan noted findings of generalized swelling with tenderness over the medial malleolus and
anterior ankle. He performed an x-ray of the right foot which revealed arthritic changes of the
right first metatarsophalangeal joint and a small calcaneal spur. Dr. Kaftan diagnosed right ankle
sprain and returned appellant to sedentary work. On February 16, 2010 he noted a tender medial
ankle and anterior lower tibia, edema in the mid lower leg region with antalgic gait. Dr. Kaftan
diagnosed right ankle sprain, healing slowly. On February 19, 2010 he noted a right ankle x-ray
revealed ossifying bodies in anteromedial ankle joint and possible osteochondromatosis.
Dr. Kaftan diagnosed a stable right ankle sprain. In dispensary permits dated February 4 to 16,
2010, he noted that appellant reported falling on ice. Dr. Kaftan continued restricted sedentary
duty until February 16 and March 21, 2010.
Appellant was also treated by Michelle Axium, a nurse practitioner, in February and
March 2010. She submitted absentee verification forms dated March 2, 2010, signed by an
unidentified health care provider, noting that appellant had diagnostic testing. Appellant was
treated in the emergency room on March 5, 2010 by a provider whose signature is illegible, for
right ankle pain occurring after she fell on ice one month prior. The physician noted swelling
and redness on the medial side of the ankle. X-rays of the right ankle and foot did not reveal a
fracture and appellant was diagnosed with an ankle sprain. On March 16, 2010 appellant was
treated by Dr. Robert Mahmarian, a podiatrist, who diagnosed talar neck lesion of the right ankle
and ordered blood work.
In a decision dated May 14, 2010, OWCP denied appellant’s claim on the grounds that
the evidence submitted was insufficient to establish that the claimed medical condition was
causally related to the established work-related events.
On May 13, 2011 appellant requested reconsideration. On July 5, 2010 she was treated
by Dr. Colin V. Crickard, a Board-certified orthopedic surgeon, for right ankle pain after an
injury. Dr. Crickard noted findings upon examination of no edema or tenderness and a normal
sensory and motor examination. He diagnosed localized primary osteoarthritis of the right
tibiotalar joint and released appellant to work with restrictions.
Appellant was treated by Dr. George B. Holmes, Jr., a Board-certified orthopedic
surgeon, from April 6 to July 25, 2011, for right ankle pain. She reported falling on ice when
leaving work on February 3, 2010. Dr. Holmes noted findings of pain with deep palpation over
the medial aspect of appellant’s ankle and pain over the medial malleolus. He reviewed the

2

magnetic resonance imaging scan which was consistent with avascular necrosis of the hindfoot
including the talus with changes in the talar neck consistent with her previous injuries.
Dr. Holmes opined that he was unsure if all of appellant’s symptoms were from avascular
necrosis and did not recommend surgery. In a report dated May 11, 2011, he noted an
electromyogram and recommended a foot brace. In a July 25, 2011 report, Dr. Holmes treated
appellant for right foot pain and right ankle swelling after a reported trip and fall incident the
past week. He noted physical findings of full range of motion of the right ankle, subtalar and
midfoot joints and tenderness over the distal anterior tibia and anteromedial aspect of the ankle.
Dr. Holmes noted x-rays of the right ankle revealed intact mortise, no acute fractures, dislocation
or soft tissue injuries, with an anterior spur on the distal tibia and cystic changes on the talar
neck. He diagnosed avascular necrosis of the talus, lesion of the anterior tibia and anterior tibial
spur. Dr. Holmes recommended a foot brace, external bone stimulator and surgical intervention.
On May 3, 2011 appellant was treated by Dr. Sanjeev Joshi, a Board-certified orthopedic
surgeon, for right foot pain. She reported slipping and falling a year prior. Dr. Joshi noted
x-rays revealed avascular necrosis of the talus. He noted findings of heel tenderness and
recommended appellant lose weight. In a November 3, 2011 report, Dr. Joshi noted findings of
obesity and tenderness in her ankle. He opined that conservative treatment failed and
recommended exploratory surgery.
On October 15, 2012 OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.2
To determine whether an employee actually sustained an injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.3 The second component of fact of
injury is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee

2

Gary J. Watling, 52 ECAB 357 (2001).

3

Michael E. Smith, 50 ECAB 313 (1999).

3

must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.6
ANALYSIS
In the instant case, it is not disputed that appellant worked as a nursing assistant and that
on February 4, 2010 she fell on ice at work. Appellant was diagnosed with avascular necrosis of
the talus and osteoarthritis of the right tibiotalar joint. However, she has not submitted sufficient
medical evidence to establish that her avascular necrosis, osteoarthritis or other conditions are
causally related to the February 4, 2010 work incident. On April 2, 2010 OWCP advised
appellant of the type of medical evidence needed to establish her claim. Appellant did not
submit a rationalized medical report from a physician sufficiently explaining how the February 4,
2010 incident caused or aggravated a diagnosed medical condition.
Appellant submitted reports from Dr. Holmes, from April 6 to July 25, 2011, who
diagnosed avascular necrosis of the hindfoot including the talus. She reported falling on ice
when leaving work on February 3, 2010. Dr. Holmes opined that he was unsure if all appellant’s
symptoms were from avascular necrosis. Similarly, in a July 25, 2011 report, he diagnosed
avascular necrosis of the talus, lesion of the anterior tibia and anterior tibial spur. Appellant
reported having a trip and fall incident the past week. The Board finds that, although Dr. Holmes
noted appellant’s fall on ice at work, he did not provide medical rationale explaining how this
fall caused or aggravated any diagnosed condition. Dr. Holmes did not explain the process by
which slipping on ice would cause a diagnosed condition and why such condition would not be
due to any nonwork factors such as the most recent trip and fall accident or appellant’s diagnosed
obesity. Therefore, this report is insufficient to meet appellant’s burden of proof.
Appellant submitted reports from Dr. Kaftan dated February 4 to 19, 2010 who diagnosed
right ankle sprain. She reported falling on ice and twisting her right ankle. Dr. Kaftan noted
x-rays of the right ankle and right foot revealed a small calcaneal spur and an accessory ossicle
on the distal to medial malleolus and arthritic changes in the right first metatarsophalangeal joint.
4

Id.

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

4

Similarly, in dispensary permits dated February 4 to 16, 2010, he noted that appellant reported
falling on ice. However, Dr. Kaftan appears merely to be repeating the history of injury as
reported by her without providing his own opinion regarding whether her condition was work
related. To the extent that Dr. Kaftan is providing his own opinion, he failed to provide a
rationalized opinion regarding the causal relationship between any of the diagnosed conditions
and the fall on ice.7 Therefore, these reports are insufficient to meet appellant’s burden of proof.
Appellant was also treated by Dr. Crickard on July 5, 2010 who noted diagnoses and
noted that she reported an injury in the past year. Likewise, she submitted reports from Dr. Joshi
dated May 3 and November 3, 2011 who diagnosed avascular necrosis of her talus. Appellant
reported slipping and falling a year prior. Dr. Mahmarian treated her on March 16, 2010 and
noted a diagnosis but did not provide a history of injury or specifically address whether her fall
at work aggravated a diagnosed medical condition. These reports are insufficient to establish the
claim as these physicians did not specifically address whether the February 4, 2010 fall at work
caused or aggravated a diagnosed medical condition.8
Appellant submitted records from Ms. Axium a practical nurse, from February 26 to
March 5, 2010. However, this evidence is of no probative medical value as the Board has held
that nurses are not competent to render a medical opinion under FECA.9 Appellant was treated
on March 5, 2010 by a provider whose signature is illegible, who diagnosed ankle sprain. Also
submitted were absentee verification forms dated March 2, 2010, from an unidentified health
care provider. However, the Board has held that medical reports lacking proper identification do
not constitute probative medical evidence.10
Because appellant has not submitted a reasoned medical opinion explaining how her
February 4, 2010 fall at work caused or aggravated a diagnosed medical condition, she has not
met her burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship. Causal relationships must be established by
rationalized medical opinion evidence.11 Appellant failed to submit such evidence and OWCP
therefore properly denied appellant’s claim for compensation.

7

See id.

8

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
9

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
“physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law).
10

See R.M., 59 ECAB 690 (2008); D.D., 57 ECAB 734 (2006).

11

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed conditions were causally related to her employment.
ORDER
IT IS HEREBY ORDERED THAT the October 15, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 7, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

